DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-6 have been amended.  Claims 1-6 are pending in the instant application.  Claims 3-6 remain withdrawn.   Claims 1 and 2 are under examination on the merits.
  

Response to Amendment
The Amendment by Applicants’ representative Mr. Jeffrey S. Bergman on 10/14/2021 has been entered.   

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(b)
 
Applicant’s amendments to claims 1 and 2 obviate the rejection.  The rejection is hereby withdrawn.

Claim rejection under 35 U.S.C.§103(a)
 
Applicant’s argument is on the ground that the `196 patent (Zanthoff) and the `260 publication (Liu) do not include a combination of two valves and gauges on both the feed and the product lines to allow for pressure control in real-time, and fail to teach that an opening pressure of the first counterbalance valve is set to a value lower than a predetermined pressure of the tank reactor body by 0.3-0.5 MPa, and a pressure of the second counterbalance valve is set to a value lower than a predetermined pressure of the tank reactor body.  Specifically, Applicant argues that the `196 patent teaches there is no unintended pressure buildup; and accordingly one of ordinary skill in the art would not look to including the claimed combination of 
Applicant’s argument is found not persuasive. The disclosure of “there is no unintended pressure buildup” in the `196 patent is referred to the benefit of the two or more filter elements (1) and (2) preferably having the same size or at least having an equal area of filter-active material within the reactor (3) (see Col.4, Lns. 36-41), but not the reacting apparatus of the `196 patent excludes the pressure control elements including the claimed combination of two valves and gauges on both the feed and the product lines to control abnormal system overpressure.  In contrast, the `196 patent specifically discloses that the pressure in the reactor can be maintained by means of an electromagnetically or pneumatically controlled pressure maintenance valve (4) installed downstream of the exit frit; in this way, the filter elements are subjected to virtually no pressure gradient and the mechanical stress on them is minimal (see Col.8, Lns. 8-13).  In terms of the difference that the first counterbalance valve is set to a value lower than a predetermined pressure of the tank reactor body by 0.3-0.5 MPa; and a pressure of the second counterbalance valve is set to a value lower than a predetermined pressure of the tank reactor body, it would be obvious design to one ordinary skilled in the art from the teaching of the `196 patent in order to maintain the filter elements are subjected to virtually no pressure gradient and the mechanical stress on them is minimal.   Therefore, the rejection is maintained.
	
The following rejection is necessitated by the amendment filed 10/14/2021.

Claim Rejections - 35 USC § 103 (revised)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,569,196 (“the `196 patent”) to Zanthoff et al. in view of CN106220481 (“the `481 publication”) to Wang et al., and EP 2177260 A1 (“the `260 publication”) to Liu et al.
  
Determination of the scope and content of the prior art (MPEP §2141.01)
The `196 patent discloses an assembly of a continuous slurry-bed tank reactor including a reactor, the reactor comprising: a reaction zone configured to hold a dispersion catalyst and carry out a process, the process having a catalyzed liquid reaction; at least one inlet configured to feed reaction ingredients into the reaction zone; at least one outlet configured to discharge all reaction products from the reaction zone; a switching device configured to allow an inlet flow direction for the inlet and an outlet flow direction for the outlet to be switched so that an exit that has previously served as the outlet is utilized as an entrance serving as the inlet and at a same time an entrance that has previously served as the inlet is utilized as an exit serving as the outlet; the inlet includes a first filter element and the outlet includes a second filter element first stirrer configured to provide a homogeneous distribution of the dispersion catalyst and the population of all reaction ingredients in the reaction zone; and a second stirrer including a plurality of second stirrer proximity surfaces configured to rotate past an inner and/or outer surface of the first filter element at a distance of less than or equal to one centimeter, and the plurality of second stirrer proximity surfaces configured to rotate past an inner and/or outer surface of the second filter element at a distance of less than or equal to one centimeter with a switching device includes a four-way valve having a set of two pairs of connected exits (see claim 2).   Fig. 1 of the `196 patent illustrates the continuous slurry-bed tank reactor   
    PNG
    media_image1.png
    533
    676
    media_image1.png
    Greyscale
, wherein the mode of operation of the apparatus of the invention for a liquid reaction over a solid catalyst. At least two filtration units (1 and 2) are located in a reaction zone (3) which preferably has the hydrodynamics of a continuous stirred tank reactor and can be operated at the necessary reaction pressure and the necessary reaction temperature. These can be filter-active media such as sintered metals, ceramics, ceramic composites, ceramic monoliths, polymer membranes, nonwoven, knitted or woven metal wire constructions. The liquid or a liquid saturated or enriched with gas is fed as feed (mixture) (6) to the reactor through the first filter unit (1). The reacted liquid (product) (7) is taken from the reactor again via the second filter unit (2). The pressure in the reactor can be maintained by means of an electromagnetically or pneumatically controlled pressure maintenance valve (4) installed downstream of the exit frit. In 
The `481 publication discloses a continuous slurry-bed tank reactor contains a combination of two valves V1 and V2 on both the feed and the product lines to allow for pressure control in real-time, see Fig. 1 
    PNG
    media_image2.png
    582
    840
    media_image2.png
    Greyscale

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The differences between the reactor of Applicant’s claim 1 and the reactor of the `196 patent are that the prior art does not specifically disclose a thermocouple for measuring an internal temperature of the tank reactor body; and various positions of the units for measuring temperature and pressure of the reactor, and fail to teach that an opening pressure of the first counterbalance valve is set to a value lower than a predetermined pressure of the tank reactor body by 0.3-0.5 MPa, and a pressure of the second counterbalance valve is set to a value lower than a predetermined pressure of the tank reactor body.

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, Applicant’s claim 1 would have been obvious over the `196 patent because the `196 patent teach the reaction pressure in the reactor can be maintained by means of an electromagnetically, and indicate the necessary reaction pressure and temperature are maintained by the same way through a thermocouple in order to measure the reaction temperature and pressure.   In terms of various positions of the units for measuring temperature and pressure of the reactor, FIG.1 of the `196 patent teaches a mode of operation of the apparatus of the invention for a liquid reaction over a solid catalyst with controlling reaction temperature and pressure.  
In addition, the `481 publication discloses a continuous slurry-bed tank reactor contains a combination of two valves V1 and V2 on both the feed and the product lines to allow for pressure control in real-time.  
For one skilled in the art, the practice of properly set up various positions of the units for measuring temperature and pressure of a continuous slurry-bed tank reactor and counterbalance valve is set to a value lower than a predetermined pressure of the tank reactor body by 0.3-0.5 MPa, and a pressure of the second counterbalance valve is set to a value lower than a predetermined pressure of the tank reactor body are routine optimization, and at a grasp 
It has been well established that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)). "Only if the results of optimizing a variable are unexpectedly good can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quotations omitted). 
Invention is merely “obvious to try” if prior art gives either indication of which parameters are critical or direction as to which many possible choice is likely to be successful.  "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  See MPEP§2144.05(II) “ROUTINE OPTIMIZATION”.  In considered the cited references as a whole, they would have rendered Applicants’ claims obvious.
	
In terms of claim 2 wherein at least two auxiliary material spargers (17) are installed at a lower portion of a side wall of the tank reactor body (8); and each one extends into the tank reactor body (8) and is communicated with an auxiliary material feed pump (16) through a second pipeline, a common practice to feed a fluid like a gas below liquid/solid separation 
    PNG
    media_image3.png
    787
    1042
    media_image3.png
    Greyscale
 .  Therefore, claim 2 would have been obvious over the `196 patent in view of the `260 publication. 

Conclusions
Claims 1 and 2 are rejected.
Claims 3-6 are withdrawn.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731